       Case 3:21-cv-00065-DPM Document 4 Filed 04/06/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

GARY LEON WEBSTER                                             PLAINTIFF
ADC #114018

v.                      No. 3:21-cv-65-DPM

MID SOUTH HEALTH SYSTEMS                                  DEFENDANT


                             JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                                         ?"
                                       D.P. Marshall Jr.
                                       United States District Judge
